i          i       i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00724-CV

                                       IN RE John Goode HARING

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: November 18, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 13, 2009, relator filed a petition for writ of mandamus and a motion for

emergency temporary relief. The court has considered relator’s petition for writ of mandamus and

the emergency motion and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and the motion for emergency temporary relief are

DENIED. See TEX . R. APP . P. 52.8(a).

                                                                      PER CURIAM




          … This proceeding arises out of Cause No. 2000CR6366, in the 186th Judicial District Court, Bexar County,
           1

Texas, the Honorable Maria Teresa Herr presiding.